DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
2.	Applicant's arguments filed 4/1/22 have been fully considered but they are not persuasive.  Applicant argues Hundorf is silent about a release structure as defined in claim 1 and specifically, the core wrap sheets 264/272 do not have at least one fibrous substrate having the capacity to receive and temporarily hold the fluids in proximity to the absorbent core so that the fluids can subsequently be transferred and released to and absorbed by the absorbent core. Applicant argues those of skill in the art will recognize that Hundorf’s ‘core wrap sheets’ provide no liquid absorbing or distributing function.  The examiner disagrees.  The core wrap sheets 264/272 are hydrophilic sheets which means they are liquid permeable and at least would have a distribution function in that liquid has to flow through the sheets to the underlying absorbent core.  Nonetheless, Applicant has amended claim 1 to require an absorbent core, an upper core wrap above the absorbent core and a lower core wrap below the absorbent core, and a release structure in fluid communication with the absorbent core.  A new rejection is made below to address the amended claims. 

The rejection of claims 11, 12, 19-21, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is obviated by the amendments to the aforementioned claims.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5, 9, 10, 13, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hundorf et al. US Patent Application Publication 2008/0312628.

As to claim 1, an absorbent article 10 comprising a liquid pervious topsheet 18, a liquid impervious backsheet 20, and an absorbent structure 14 positioned in between the topsheet 18 and the backsheet 20, wherein the absorbent structure 14 comprises an absorbent core 60/62 positioned in between the topsheet 18 and the backsheet 20 (paragraph 0070), an 

upper core wrap above the absorbent core – where Hundorf teaches upper layer 62 has a cover 70.  Hundorf further teaches the absorbent core 14 may be wrapped by a core wrap material comprising a top layer and a bottom layer (paragraph 0099).  Because Hundorf teaches the unitary sheet or two separate sheets are wrapped around the storage layer, it is reasonable to conclude the core wrap comprises an upper layer above the core and a lower layer below the core (paragraph 0099).

 Hundorf further teaches a release structure 50 being positioned in fluid communication with the absorbent core (paragraph 0056), 

the absorbent core 60/62 comprising little to no cellulose fibers and/or fluff pulp and the absorbent core comprising an absorbent polymer material (paragraph 0081) for absorbing and permanently holding fluids received from the topsheet 18 and the release structure 50, wherein 
 the release structure 50 comprises at least one fibrous substrate structure 52,54 having the capacity to receive and temporarily hold the fluids in proximity to the absorbent core so that the fluids can subsequently be transferred and released to and absorbed by the absorbent core (paragraph 0056).

As to claim 2, the release structure 50 comprises at least one layer 52 (Figure 2; paragraph 0056). As to claim 3, the release structure 50 is in contact with the absorbent core 14 (Figure 2; paragraphs 0056). As to claim 5, at least a part of the release structure 50 is positioned between the absorbent core 14 and the topsheet 18(Figure 2; paragraphs 0100, 0104). As to claim 9, the absorbent core 14 comprises at least one fibrous substrate layer 64 in which absorbent particulate polymer material 66 is dispersed (paragraph 0070, 0119), embedded and/or immobilized (paragraph 0070), preferably whereby the weight ratio of the absorbent particulate polymer material versus the substrate layer is at least 20% (paragraphs 0081-0082), and preferably wherein the absorbent core comprises absorbent particles which are dispersed homogenously and/or heterogeneously in the absorbent core (paragraphs 0081- 0084, 0118) . As to claim 10, the release structure 50  comprises cellulose based components (paragraphs 0057-0058, 0061-0062). As to claim 13, the release structure 50,52,54 comprises a nonwoven, paper, tissue, spunlaced, airlaid, drylaid, wetlaid, spunlaid, meltblown, carded, staple, cellulose, wood pulp, fluff layer and/or substrate (paragraphs 0057-0058, 0061-0062). 

As to claim 23, Hundorf teaches the absorbent structure 274 comprises two laterally opposed side edges extending substantially along the x-axis (paragraph 0105) and a front edge and a back edge which extend substantially along the y-axis characterized in that the absorbent structure comprises an edge barrier 282, 286 (paragraphs 0100, 0105), which edge barrier is substantially liquid impermeable and/or substantially absorbent particulate polymer material impermeable to prevent sideways leakage of fluid and/or absorbent particulate polymer material from the absorbent structure (paragraphs , the edge barrier being disposed along at least a part of at least one of the side edges, along at least a part of the front edge and/or along at least a part of the back edge, which edge barrier extends along at least a part of the thickness of the absorbent structure and/or in that the absorbent structure comprises a substantially liquid impermeable and/or substantially absorbent particulate polymer material impermeable wicking layer 284 extending along at least a part of the length and width of the absorbent structure (paragraphs 0119-0120), preferably wherein the wicking layer and the edge barrier are made out of one single piece of material (paragraphs 0119-0122). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hundorf et al. US Patent Application Publication 2008/0312628 in view of Bewick-Sonntag et al. US 2019/0192354.  Hundorf teaches the present invention substantially as claimed.  Hundorf does not teach the weight of the release structure 50.  Bewick-Sonntag teaches an absorbent structure having a fluid distribution layer, which is materially and functionally equivalent to the release structure of Hundorf.  The fluid distribution layer of Bewick-Sonntag has the same types of fibers as the release structure of Hundorf (Bewick-Sonntag paragraphs 0115-0119) and provides capillary suction to pull fluid through the topsheet and can contain a gush by providing distribution functions to efficiently utilize the absorbent core (Bewick-Sonntag paragraph 0104), thus the function is equivalent to the function of the release structure of Hundorf. Bewick-Sonntag teaches the basis weight of the fluid distribution layer is in the range of about 45 gsm to about 135 gsm (paragraph 0106), which meets the claimed range.  Bewick-Sonntag further teaches the basis weight of the layer allows for improved comfort in the form of improved flexibility and loftness while not hindering fluid acquisition (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the basis weight taught in Bewick-Sonntag for the benefits taught in Bewick-Sonntag. 

As to claim 19, Hundorf teaches the release structure 50 comprises cellulose-based components and in which the cellulose content is present in an amount of  30-95%.  This cellulose content present in a layer having the basis weight as taught above would provide an amount in the claimed range of at least 10 gsm.


11.	Claims 16-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hundorf et al. US Patent Application Publication 2008/0312628.
As to claims 16-18, Hundorf does not teach the claimed test values.  However, Hundorf teaches a release structure comprising materials, basis weight, and construction the same as the release structure of the present invention. Therefore, since the prior art has met the structural requirements of the claim, Hundorf obviously includes an absorbent article and components capable of achieving the claimed test results.  
As to claims 20 and 21, Hundorf teaches the present invention substantially as claimed.  Hundorf does not specifically teach the absorbent capacity of the release structure.  However, Hundorf does teaches the release structure has a high fluid uptake capability.  Hundorf further teaches a high fluid uptake corresponds to a high [absorbent] capacity and is beneficial because it ensures the complete acquisition of fluids to be absorbed by an acquisition material (paragraph 0059). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed absorbent capacity  since Hundorf teaches the release structure having a high absorbent capacity for the same purpose as the present invention.

Allowable Subject Matter
12.	Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the release structure between the absorbent core and backsheet, inside of the core, or wrapped on the side edges or around the core.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781